DISSENTING OPINION BY
President Judge COLINS.
I dissent. The record reflects that during settlement negotiations the employees waived their scheduled COLA in exchange *1265for a wage increase and a lump sum payment into their pension fund. Forbearance equals consideration; therefore, the employees contributed to the pension plan within the meaning of Section 404(d)(2) of the law. The Board as the ultimate fact finder so found, and the Board properly applied Ehman v. Unemployment Compensation Board of Review, 776 A.2d 1031 (Pa.Cmwlth.), petition for allowance of appeal denied, 567 Pa. 767, 790 A.2d 1020 (2001), which decided The issue.
Accordingly, I would affirm the Board.
Judge SMITH-RIBNER joins in this dissent.